Citation Nr: 0211950	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  02-02 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether a reduction in the disability rating for service-
connected prostate cancer, status post radical retropubic 
prostatectomy from 60 percent to 40 percent disabling, 
effective from March 2002, was proper. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel
INTRODUCTION

The veteran had active service from July 1963 to June 1976. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.


FINDINGS OF FACT

1.  In August 2001, the RO proposed a reduction in the 
disability rating, which had
been in effect for less than five years, for the veteran's 
prostate cancer, status post radical retropubic prostatectomy 
from 60 percent to 40 percent; the proposed reduction was 
effectuated by a November 2001 rating decision, with a 40 
percent rating assigned effective from March 2002.  

2.  The July 2001 VA examination on which the November 2001 
rating reduction is based is of comparable thoroughness as 
the February and June of 1999 VA examinations on which the 
July 1999 rating reduction is based; the July 2001 
examination shows improvement in the veteran's disability 
picture, but given the veteran's statements and hearing 
testimony, such improvement does not reflect an improvement 
in the veteran's ability to function under the ordinary 
conditions of daily life.


CONCLUSION OF LAW

A reduction in the disability rating for prostate cancer, 
status post radical retropubic prostatectomy, from 60 percent 
to 40 percent disabling, effective from March 2002, was 
improper, and the requirements for restoration of a 60 
percent disability rating have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 
38 C.F.R.§ 3.159); 38 C.F.R. §§ 3.105(e), 3.344, 4.1, 4.2, 
4.7, 4.10, 4.13, 4.115b, Diagnostic Codes 7528-7527 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claim Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  The RO considered the 
veteran's claim under the VCAA as indicated in the February 
2002 Statement of the Case.  The August 2001 rating decision 
provided the veteran with adequate notice as to the proposed 
reduction in disability rating.  Also, the veteran was 
afforded the opportunity to request a personal hearing and 
submit additional evidence.  The veteran received a copy of 
the November 2001 rating decision that reduced the disability 
rating as well as the February 2002 Statement of the Case.  
In January 2002 correspondence, the RO detailed the type of 
evidence needed to substantiate the veteran's claim.  The RO 
has also made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
The veteran was afforded a Board videoconference hearing in 
June 2002.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal that needs 
to be obtained.  Based on the foregoing, the Board concludes 
that the duty to notify and duty to assist have been 
satisfied, and the Board will proceed with appellate review.

By a rating decision dated in October 1998, the RO granted 
service connection for  
prostate cancer, status post radical retropubic prostatectomy 
and assigned a 100 percent rating effective from May 1998.  
The veteran's disability has been evaluated under Diagnostic 
Codes 7528-7527 which prescribe a 40 percent rating where 
absorbent materials must be changed two to four times per day 
and a 60 percent rating where absorbent materials must be 
changed more than four times per day.  38 C.F.R. § 4.115b, 
Diagnostic Codes 7527, 7528.  

The veteran's disability picture prior to the reduction in 
rating follows.  At the February 1999 VA examination, the 
veteran reported that he involuntarily leaked urine on a 
continual basis and required use of approximately three pads 
each day.  The veteran filed a statement in April 1999 and 
contended that he must change his diapers as often as five 
times a day and that he must "double them" each time he 
removed the soaked ones.  At the June 1999 VA examination, 
the veteran reported that he wore approximately eight pads 
each day.  By a rating decision dated in July 1999, the RO 
reduced the 100 percent rating to 60 percent effective 
October 1999.

The veteran's disability picture which prompted the instant 
reduction in rating follows.  At the July 2001 VA 
examination, the veteran reported constant urinary 
incontinence requiring up to three pads per day.  Thereafter, 
the RO proposed to reduce the rating from 60 percent to 40 
percent in an August 2001 rating decision, and gave the 
veteran the opportunity to request a hearing and submit 
additional evidence within 60 days.  Thus, the RO complied 
with the procedural requirements of 38 C.F.R. § 3.105(e).  In 
a statement filed in September 2001, the veteran essentially 
indicated that he changed his pads a minimum of three times a 
day.  By a rating decision dated in November 2001, the RO 
reduced the 60 percent rating to 40 percent effective March 
2002.

The 60 percent rating had been in effect for a period of less 
than five years, and therefore, the provisions of 38 C.F.R. § 
3.344(a), (b) do not apply.  Nevertheless, there are several 
general VA regulations that apply to all rating reductions 
regardless of whether the rating has been in effect for five 
years or more.  The report on the July 2001 examination shows 
that the examination is of comparable thoroughness to the 
examinations conducted in April and June of 1999.  38 C.F.R.  
§ 4.13.  The examination shows improvement in the veteran's 
disability, but in light of additional statements from the 
veteran as well as testimony the veteran presented at the 
hearing, such improvement does not reflect an improvement in 
the veteran's ability to function under the ordinary 
conditions of daily life.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

In February 2002, the veteran submitted VA Form 21-4138 
pursuant to the RO's request, and therein indicated that over 
the course of two weeks, he used "4 Pads Plus 4" or double 
pads every day.  The veteran provided sworn testimony that 
the statement on the number of pads used provided to the July 
2001 VA examiner was a mistake.  During the hearing, the 
veteran submitted a log which showed his use of eight pads 
each day from January to June of 2002.  Considering the fact 
that some of the days in the log (January 24, 2002 to 
February 6, 2002) overlap with days the veteran indicated in 
a prior statement were days on which he wore "4 Pads Plus 
4" or double pads, the veteran appears to continue to 
maintain that he wears two pads at a time and changes four 
times a day.  The log also does not show any variance in the 
number of pads used in accordance with statements from the 
veteran that the amount of pads used depends on whether he is 
near a bathroom or whether he engages in such activities as 
traveling long distances.  While not without some ambiguity, 
it appears that the need to change absorbent materials 
probably exceeds four times per day, an evaluation of 60 
percent is appropriate.  Accordingly, the the totality of the 
evidence does not demonstrate an improvement in the severity 
of the veteran's prostate cancer, status post radical 
retropubic prostatectomy, and that reduction in the veteran's 
disability evaluation from 60 percent to a 40 percent 
evaluation under Diagnostic Codes 7528-7527 was not 
warranted.


ORDER

Reduction in the evaluation assigned for service-connected 
prostate cancer, status post radical retropubic prostatectomy 
from 60 percent to 40 percent effective in March 2002 was not 
proper, and the appeal for restoration of the 60 percent 
evaluation is granted.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

